IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


GREGORY DUNBAR,                          :   No. 37 MAP 2019
                                         :
                     Appellant           :
                                         :   Appeal from the Order of the
                                         :   Commonwealth Court at No. 726 MD
               v.                        :   2018 dated 1/10/19
                                         :
                                         :
THERON R. PEREZ, CHIEF COUNSEL,          :
AND JOHN E. WETZEL, SECRETARY            :
FOR PA. DEPT. OF CORRECTIONS,            :
AND KERI MOORE, CHIEF GRIEVANCE          :
OFFICER,                                 :
                                         :
                     Appellees           :


                                    ORDER



PER CURIAM                                        DECIDED: October 31, 2019

     AND NOW, this 31st day of October, 2019, the Order of the Commonwealth Court

is AFFIRMED.